                                                                               MOTION GRANTED.




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 CAITLIN O’CONNOR,                               )
                                                 )
        Plaintiff,                               )   No. 3:20-cv-00628
                                                 )
 v.                                              )   Judge Eli J. Richardson
                                                 )
                                                 )
 THE LAMPO GROUP, LLC a/k/a                      )   Magistrate Judge Frensley
 RAMSEY SOLUTIONS,                               )   Jury Demand
                                                 )
        Defendant.                               )

        PLAINTIFF’S UNOPPOSED FIRST MOTION TO AMEND COMPLAINT

       COMES NOW Plaintiff Caitlin O’Connor pursuant to Rule 15(a)(1)(B), (c)(1)(C)(ii) of the

Federal Rules of Civil Procedure and Local Rule 15.01 and moves the Court for an order granting

Plaintiff leave to amend her Complaint (ECF 1) and file the attached Amended Complaint to add

claims that have been administratively exhausted at the EEOC. In particular, 180 days have passed

since Ms. O’Connor filed her charge with the EEOC, and a right to sue letter has been requested.

Thus, the Amended Complaint adds claims for violations of Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), discrimination on the basis of sex/pregnancy,

religion and retaliation; and for violations of the Americans with Disabilities Act 42 U.S.C. §§

12101 et. seq. (“ADA”), as amended by the ADA Amendments Act of 2008 (“ADAAA”) for

disability discrimination and retaliation. Plaintiff’s counsel conferred with Defendant’s counsel

who does not oppose the filing of the Amended Complaint.

       WHEREFORE, Plaintiff respectfully requests that the Court grant this motion and direct

the attached Amended Complaint be filed.

                                                     Respectfully submitted,




      Case 3:20-cv-00628 Document 17 Filed 02/09/21 Page 1 of 2 PageID #: 73
                                                 s/ Heather Moore Collins
                                                 Heather Moore Collins BPR # 026099
                                                 Anne Bennett Hunter BPR # 022407
                                                 Ashley Shoemaker Walter BPR #037651
                                                 Collins & Hunter PLLC
                                                 7000 Executive Center Drive, Suite 320
                                                 Brentwood, TN 37027
                                                 615-724-1996
                                                 615-691-7019 FAX
                                                 heather@collinshunter.com
                                                 anne@collinshunter.com
                                                 ashley@collinshunter.com

                                                 Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE


I HEREBY certify that a copy of the foregoing has been served via the Court’s CM/ECF system
this the 5th day of February 2021 to counsel of record:

Leslie Goff Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com                      /s/ Heather Moore Collins
                                                 Attorney for Plaintiff




                                             2

    Case 3:20-cv-00628 Document 17 Filed 02/09/21 Page 2 of 2 PageID #: 74
